EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 2 and 5 have been amended to resolve minor grammatical issues.
All other claims remain as presented on 05/26/2021.
2. (Currently Amended) The method according to claim 1, wherein when the transition relationship exists between the first data voltage and the second data voltage, obtaining the voltage value to be compensated for luminous pixels in the Nth scanning line based on the transition relationship and the ratio comprises: determining the transition relationship between the first data voltage and the second data voltage to exist in response to the second data voltage of the N-1th scanning line being less than the first data voltage of the Nth scanning line; and obtaining the voltage value to be compensated for luminous pixels in the Nth scanning line based on the transition relationship and the ratio, the voltage value to be compensated being positively correlated with the ratio.

5. (Currently Amended) The method according to claim 1, wherein exists between the first data voltage and the second data voltage, obtaining the voltage value to be compensated for luminous pixels in the 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art teaches determining the number of black or dark pixels in the display and compensating the data voltages accordingly, the prior art fails to teach the specific configuration as claimed. Specifically, the prior art fails to teach “obtaining a ratio of non-luminous pixels in an Nth scanning line to all pixels in the Nth scanning line”, “obtaining a second data voltage received or preset by a pixel in at least one of an N-1th scanning line and an N+1th scanning line located in a same column with the non-luminous pixel”; “in response to a transition relationship between the first data voltage and the second data voltage existing, obtaining a voltage value to be compensated for luminous pixels in the Nth scanning line based on the transition relationship and the ratio”. The limitations are found to be novel and non-obvious in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
The following is a non-exhaustive list of relevant prior art:
	a.	Iisaka et al., US 2011/0205208 A1, hereinafter “Iisaka”, teaches compensating the data voltage applied to pixels on the same row according to a transition between pixels and the movement of the pixels between frames (see figs. 6-7). Iisaka, however, does not teach the limitations as required by the claims as emphasized above.
	b.	Wakabayashi et al., US 2013/0241968 A1, hereinafter “Wakabayashi”, teaches, similarly to Iisaka, compensating of luminous pixels that fall on a boundary between bright and dark pixels. However, Wakabayashi fails to teach the limitations as required by the claims as emphasized above.
	c.	Drader et al., US 2008/0074366 A1, hereinafter “Drader”, teaches in fig. 5, element 504, “determining black content for current line”. In ¶ 50, Drader teaches such determination is based on “the average intensity level for all the pixels”. Such a determination is different than “obtaining a ratio of non-luminous pixels in an Nth scanning line to all pixels in the Nth scanning line” as required by the claim. Drader further fails to teach “obtaining a second data voltage received or preset by a pixel in at least one of an N-1th scanning line and an N+1th scanning line located in a same column with the non-luminous pixel”; and “in response to a transition relationship between the first data voltage and the second data voltage existing, obtaining a voltage value to be compensated for luminous pixels in the Nth scanning line based on the transition relationship and the ratio”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621